WALKER, P. J.
Following the ruling recently made in the case of Elijah Jackson v. State, 171 Ala. 55 South. 188, it must be held that the trial court erred in overruling the objections made by the defendant to the venirp of jurors for the trial of the case, as the 10 names specially drawn by the court, together with the 38 drawn and summoned on the regular juries for the week set for the trial, made the venire of jurors for the trial of this case consist of only 48 persons, while the statute (section 32, Jury Law [Acts Sp. Sess. 1909, pp. *68305, 319]) require that such venire shall consist of not less than 50 nor more than 100 persons. This error requires a reversal of the judgment.
Reversed and remanded.